16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Nicholas Warner JONES, Plaintiff-Appellant,v.Arrie W. DAVIS, Judge;  Jane Doe, Court Clerk;  John Doe,Deputy Court Clerk;  Earl L. Carey, Jr., Esquire;  Arthur A.Delano, Jr., Esquire;  Carol E. Chance, Esquire;  Stephen H.Sachs, Esquire;  Joseph Curran;  David Yuan Li;  AudreyCreighton;  Dianne E. Keller;  Kurt L. Schmoke;  GaryHonick;  Nathaniel Augustus El;  Renee Chance;  William D.Schaefer, Defendants-Appellees.
No. 93-6931.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 11, 1994.

Appeal from the United States District Corut for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-2363-L).
Nicholas Warner Jones, Appellant Pro Se.
Joseph Curran, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Davis, No. CA-93-2363-L (D. Md. Aug. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.